
	

114 HR 2626 IH: To amend the Internal Revenue Code of 1986 to permit Indian tribal governments to be shareholders of S corporations.
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2626
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Lucas (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit Indian tribal governments to be shareholders
			 of S corporations.
	
	
		1.Indian tribal governments permitted to be shareholders of S corporations
 (a)In generalSection 1361(b)(1)(B) of the Internal Revenue Code of 1986 is amended by striking or an organization described in subsection (c)(6) and inserting an organization described in subsection (c)(6), or an Indian tribal government (as defined in section 7701(a)(40) and including any subdivision of such government and any agency or instrumentality of such government or subdivision).
 (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			
